FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 9, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 MICHAEL ARNOLD,

       Plaintiff - Appellant,

 v.                                                          No. 19-1393
                                                   (D.C. No. 1:18-CV-02193-KMT)
 DEAN GONZALEZ; NADIA                                         (D. Colo.)
 GATCHELL; WASHINGTON COUNTY
 SHERIFF JOHN STIVERS,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, McHUGH, and EID, Circuit Judges.
                  _________________________________

      Michael Arnold sued his parole officers, Dean Gonzalez and Nadia Gatchell,

because they sent him to jail for parole violations and did not arrange for his release

to attend scheduled orthopedic appointments. And he sued John Stivers, who

operated one of the jails that housed him, because Stivers allegedly “established or

approved” a policy “not to provide medical care for injuries to inmates which



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
occurred prior to their detention,” among other things. Aplt. App. at 12. Arnold

claimed that these actions violated the Eighth Amendment’s prohibition on cruel and

unusual punishment and sought damages under 42 U.S.C. § 1983. The district court

dismissed his claims under Fed. R. Civ. P. 12(b)(6). Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

                                   I.   Background

A. Alleged Facts

      Arnold alleged the following facts in his complaint.

      Doctors diagnosed him with a broken foot on September 5, 2016. He secured

an appointment to have a cast placed on the foot at a later date.

      Before Arnold’s appointment, Gonzalez subjected him to a short-term

detention under Colorado’s Sure and Swift Program, which “allow[ed] a detention of

1 to 5 days as a sanction for minor violations of parole rules.” Aplt. App. at 12.

Gonzalez “promised to arrange for him to be released to attend the appointment.”
Id. at 13. But Gonzalez failed to do so, “thus preventing [Arnold] from receiving

care and treatment of his broken foot.” Id.

      When he got out of jail, Arnold made another “appointment to have his foot

placed in a cast.” Id. Gonzalez then had Arnold detained again under the Sure and

Swift Program. “Gonzalez promised to arrange for [Arnold] to attend the

appointment . . . .” Id. But Gonzalez did not do so.

      Gatchell later took over Arnold’s parole supervision. “[S]he was informed of

[Arnold’s] injury and that because of two Sure and Swift [P]rogram [detentions] his

                                           2
foot had not been treated.” Id. at 14. After Arnold’s second release, Gatchell

arrested him for “missing an appearance date and changing his address without

permission.” Id. at 13. “Gatchell had the opportunity to provide release for [him] to

obtain treatment.” Id. at 14.

      Arnold landed in the Washington County Jail on October 19, 2016. The jail’s

“medical unit” “learned through its intake evaluation that [Arnold] had serious

medical needs which required specialized care.” Id. But officials “refused to provide

or arrange for the needed care.” Id. Arnold “was told that it was the policy of the

Washington County Jail under the direction of Sheriff Jon Stivers not to provide care

for injuries suffered by detainees before becoming an inmate.” Id. at 14–15.

      Arnold spent 55 days in the Washington County Jail. At some point after his

release, Gatchell arrested him again. “[D]espite knowledge of [Arnold’s] need for

care of his foot,” she “failed to arrange for the needed care.” Id. at 15.

B. Procedural History

      Defendants moved to dismiss Arnold’s claims under Fed. R. Civ. P. 12(b)(6)

and the doctrine of qualified immunity. The district court granted Defendants’

motions. It reasoned that extant law did not clearly establish liability for parole

officers who fail to arrange for offenders’ medical care upon parole revocation. It

also took judicial notice of the Washington County Jail’s policies regarding inmate

heath care and reasoned that Arnold’s allegations that “Stivers promulgated a policy

that prevented [him] from getting medical treatment for his ankle injury are belied by



                                            3
the policies themselves.” Aplt. App. at 131. And it rejected Arnold’s other

arguments that he stated a claim against Stivers.

                                      II. Discussion

A. Standard of Review and Rule 12(b)(6)

       “This court reviews de novo a district court’s grant of a motion to dismiss

based on qualified immunity.” Weise v. Casper, 593 F.3d 1163, 1166 (10th Cir.

2010). We “accept all the well-pleaded allegations of the complaint as true and . . .

construe them in the light most favorable to the plaintiff.” Waller v. City & Cty. of

Denver, 932 F.3d 1277, 1282 (10th Cir. 2019) (internal quotation marks omitted).

       “The usual rule is that a court should consider no evidence beyond the

pleadings on a Rule 12(b)(6) motion to dismiss.” Id. (internal quotation marks

omitted). But “[t]he district court may consider documents referred to in the

complaint if the documents are central to the plaintiff’s claim and the parties do not

dispute the documents’ authenticity.” Id. (internal quotation marks omitted).

B. Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). “When a

defendant raises the qualified-immunity defense, the plaintiff must . . . establish (1) the

defendant violated a federal statutory or constitutional right and (2) the right was clearly

established at the time of the defendant’s conduct.” Ullery v. Bradley, 949 F.3d 1282,

                                              4
1289 (10th Cir. 2020). The court has discretion to decide which of the two prongs of

the qualified immunity analysis to address first. Pearson, 555 U.S. at 236.

      To determine whether a right is clearly established, “[w]e look to see if existing

precedent placed the statutory or constitutional question beyond debate.” Estate of

Reat v. Rodriguez, 824 F.3d 960, 965 (10th Cir. 2016) (ellipsis and internal quotation

marks omitted). “[A] right is clearly established when a precedent involves

materially similar conduct or applies with obvious clarity to the conduct at issue.”

Apodaca v. Raemisch, 864 F.3d 1071, 1076 (10th Cir. 2017) (internal quotation

marks omitted). “The dispositive question is whether the violative nature

of particular conduct is clearly established.” Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (per curiam) (internal quotation marks omitted). “This inquiry must be

undertaken in light of the specific context of the case, not as a broad general

proposition.” Id. (internal quotation marks omitted).

C. Claims Against Defendants Gonzalez and Gatchell

      Arnold claimed parole officers Gonzalez and Gatchell violated his Eighth

Amendment rights by failing to arrange for him to leave jail to attend medical

appointments. But Arnold does not cite any case, from any jurisdiction, holding that

parole officers have a constitutional duty to arrange for or accommodate an

offender’s medical care when that offender is incarcerated for a parole violation. 1


      1
        Arnold does cite a Colorado Department of Corrections regulation for the
proposition that parole officers have discretion to determine an offender’s release
date under the Sure and Swift Program and that in deciding when to release an
offender, “the [parole officer] should take in consideration the severity of the
                                            5
      He instead cites two cases only for the general proposition that “[p]rison

official[s] violate the Eight[h] Amendment’s prohibition against cruel and unusual

punishment when they act deliberately and indifferently to serious medical needs of

prisoners in their custody.” Aplt. Opening Br. at 15 (quoting Hunt v. Uphoff,

199 F.3d 1220, 1224 (10th Cir. 1999)); see also id. at 14 (citing Estelle v. Gamble,

429 U.S. 97, 104 (1976)). This does not suffice. The cases Arnold cites involved

prison officials who were deliberately indifferent to the serious medical needs of

inmates under their supervision or care. 2 They did not involve parole officers or

claims that a prisoner should be released from jail to attend a medical appointment.

The cases Arnold cites therefore did not involve “materially similar conduct,”

Apodaca, 864 F.3d at 1076 (internal quotation marks omitted), and do not apply




violation as well as minimizing the impact to stabilizing factors such as
employment.” Aplt. Reply Br. at 7 (quoting Colo. Dep’t of Corr., Administrative
Regulation 250-76(IV)(E) (2014) (superseded 2015, 2018, and 2019)). He argues,
without support, that the regulation’s reference to “stabilizing factors” should be read
to include medical appointments. But the regulation does not reference medical
appointments and it does not aid his argument that parole officers have a clearly
established constitutional responsibility to ensure that offenders do not miss
previously-scheduled medical appointments as a result of their incarceration. See
Romero v. Bd. of Cty. Comm’rs, 60 F.3d 702, 705 (10th Cir. 1995) (“[V]iolations of
state law and police procedure generally do not give rise to a § 1983 claim.”).
      2
         In Estelle, the plaintiff alleged prison officials placed him in solitary
confinement when he refused to work due to back pain and high blood pressure, and
guards refused his requests to see a doctor after he “experienced pain in his chest, left
arm, and back.” 429 U.S. at 101. In Hunt, the plaintiff alleged that a prison doctor
denied him access to prescribed insulin for more than a year and that he suffered a
heart attack in prison due to inadequate care delivered by prison officials for his
diabetes and hypertension. 199 F.3d at 1223.

                                           6
“with obvious clarity,” id. (internal quotation marks omitted), to the actions of

Arnold’s parole officers. We agree with the district court that “because [Arnold] has

failed to meet his burden of establishing that Defendants Gonzalez and Gatchell have

violated clearly established law . . . they are entitled to qualified immunity.” Aplt. App.

at 137.

D. Claim Against Defendant Stivers

          Arnold alleged that Stivers “established or approved” a policy “not to provide

medical care for injuries to inmates which occurred prior to their detention in the

Washington County Jail.” Id. at 12.

          The district court took judicial notice of the Washington County Sheriff’s

Office Policies 701 and 702. It noted that these policies contain numerous provisions

that facilitate inmates’ access to health care. The district court then observed:

          Importantly, neither Policy 701 nor 702 contains a provision that
          prevents an inmate from receiving medical care for injuries that
          occurred prior to their detention at the Washington County Jail. Thus,
          the allegations . . . that . . . Stivers promulgated a policy that prevented
          [Arnold] from getting medical treatment for his ankle injury are belied
          by the policies themselves.
Id. at 131. The district court concluded that Arnold “failed to state a claim that . . .

Stivers ‘promulgated, created, implemented or possessed responsibility for the

continued operation of a policy’ that prevented [Arnold] from obtaining medical

treatment for his . . . injury.” Id. at 134 (quoting Dodds v. Richardson,

614 F.3d 1185, 1199 (10th Cir. 2010)).




                                                7
      The district court also rejected Arnold’s arguments that he stated a claim

against Stivers because Stivers allegedly:

      (1)    chose not to enforce the jail’s policies regarding medical care;

      (2)    told Arnold he would have to pay for an evaluation by an orthopedic
             specialist;

      (3)    improperly delegated the duty to decide the appropriate level of care to
             medical staff; and

      (4)    knew about Arnold’s serious medical need and failed to immediately
             arrange for an orthopedic appointment.

The district court reasoned that:

      (1)    Arnold’s allegation that Stivers chose not to enforce the jail’s policy
             regarding medical care was “entirely different from the allegations in
             [Arnold’s complaint] that . . . Stivers ‘established or approved’ of a
             policy ‘not to provide medical care for injuries to inmates that occurred
             prior to their detention in the Washington County Jail,’” id. at 131
             (quoting id. at 12 (brackets omitted));

      (2)    Arnold’s complaint was “devoid of any allegation . . . that the policy
             requiring an inmate to pay for costs of medical care for pre-existing
             injuries constitute[d] deliberate indifference,” id. at 131;

      (3)    Arnold could not “‘establish liability under § 1983 merely by showing
             that the defendant was in charge of others who may have committed a
             constitutional violation,’” id. at 132 (quoting Phillips v. Tiona,
             508 F. App’x 737, 744 (10th Cir. 2013)); and

      (4)    Stivers “reasonably relied on the judgment of the jail medical staff”
             regarding Arnold’s medical care, id. at 134.

      “The first task of an appellant is to explain to us why the district court’s

decision was wrong.” Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1366

(10th Cir. 2015). Arnold does not challenge the district court’s decision to take

judicial notice of Washington County Sheriff’s Office Policies 701 and 702. He


                                             8
likewise does not question the district court’s conclusion that the policies themselves

negate his policy-based claim against Stivers. Nor does he challenge the district

court’s rationale for rejecting his remaining arguments concerning his claim against

Stivers. He instead repeats, almost verbatim, the arguments he presented to the

district court. Compare Aplt. Opening Br. at 15–24 and Aplt. Reply Br. at 10–15,

with Aplt. App. at 100–07. These arguments do not call into question the district

court’s rationale for dismissing Arnold’s claim against Stivers and we therefore must

affirm the district court’s dismissal of that claim. See Reedy v. Werholtz,

660 F.3d 1270, 1275 (10th Cir. 2011) (holding that where “[t]he argument section of

[an appellant’s] opening brief does not challenge the [district] court’s reasoning on

[a] point[, w]e . . . do not address the matter”).

                                    III. Conclusion

       We affirm the district court’s entry of final judgment in favor of Defendants.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             9